Citation Nr: 0802301	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-30 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of right knee 
injury, including arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to August 
1966.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Chicago, Illinois that 
denied service connection for a right knee condition.


FINDINGS OF FACT

1.  Right knee injury was not shown in service.

2.  A chronic right knee disability was first clinically 
indicated many years after discharge from active duty.


CONCLUSION OF LAW

Residuals of right knee injury were not incurred in or 
aggravated by service nor may arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that during recruit training on the 
obstacle course, he fell approximately 30 feet onto his right 
knee from a swinging rope and now has a chronic right knee 
disorder, including arthritis, as a result thereof for which 
service connection should be granted.  He maintains that 
other rigors of active duty and training also contributed to 
right knee disability.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2007).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2007).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to service connection for a right knee condition 
has been accomplished.  As evidenced by the statement of the 
case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefit sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claim.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In a letter dated August 2004, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claim, what medical and other evidence the RO needed from 
him, what information or evidence he could provide in support 
of the claim, and what evidence VA would try to obtain on his 
behalf.  Such notification has fully apprised the appellant 
of the evidence needed to substantiate the claim.  He has 
been advised to submit relevant evidence or information in 
his possession. 38 C.F.R. § 3.159(b).  In addition, in March 
2006, the RO sent him a letter to satisfy the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) should service 
connection be granted.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for a right knee condition.  Extensive VA outpatient records 
have been submitted and associated with the claims folder.  
The veteran requested a personal hearing but cancelled his 
appearance by letter dated in July 2006.  The accredited 
representative has requested a current VA examination for a 
nexus opinion, but the Board finds that further assistance 
would not aid the appellant in substantiating the claim for 
reasons explained below.  Therefore, VA does not have a duty 
to assist that is unmet with respect to the issue on appeal. 
See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The claim of 
entitlement to service connection for a right knee condition 
is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

Where a veteran continuously served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one years from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Factual background and legal analysis

The service medical records are silent for any complaints, 
findings or treatment relating to the right knee.  The 
veteran was discharged from active duty on the basis of 
disability not pertinent to this appeal.  A service discharge 
examination report is not of record.  

A claim for service connection for a right knee disability 
was first received in June 2004.  Subsequently obtained were 
voluminous VA outpatient records dating from the mid 1970s 
showing that the appellant was treated for numerous 
complaints and disabilities including both knees.  In 
November 1993, an X-ray of the right knee was interpreted as 
showing calcinosis and mild degenerative changes.  It was 
recorded that he had had right medial knee pain for two 
weeks.  The next clinical entry of record referencing right 
knee symptoms is dated in February 2004 indicating a history 
of complaints of right knee pain for 12 years with worsening 
in the past year.  The veteran denied a history of injury.  
Following examination and radiological studies, a diagnosis 
of right knee osteoarthritis was recorded.  Subsequent VA 
clinical records reflect continuing treatment for right knee 
symptomatology diagnosed as moderate to severe arthritis.  

The Board points out in this instance that the veteran was 
released from active duty in 1966 and that the first post 
service clinical reference to any disability affecting the 
right knee is recorded in 1993.  This is approximately 27 
years after discharge from active duty.  As noted previously 
there is no clinical reference to an injury of the right knee 
during service.  No physician of record has related any 
current right knee disability to active duty.  The Board thus 
finds that given the lack of a showing of knee injury, 
complaints, or disability in service, and a clear history of 
the onset of symptoms many years after discharge from active 
duty, a right knee disorder, including arthritis, may not be 
directly or presumptively attributed to service. See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  For these reasons 
further development of the claim is clearly not indicated.  

The Board observes that although the veteran now contends 
that a right knee disorder may also be the result of training 
and rigorous duties he performed during service, it is well 
established that he cannot support the claim on the basis of 
his assertions alone.  As a layperson, the appellant is not 
competent to provide a probative opinion on a medical matter. 
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Therefore, 
under the circumstances, service connection for a right knee 
disorder, including arthritis, must be denied. See 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).


ORDER

Service connection for a right knee condition is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


